Citation Nr: 1453533	
Decision Date: 12/04/14    Archive Date: 12/10/14

DOCKET NO.  13-06 969	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for a low back disorder. 

2.  Entitlement to service connection for a left leg disorder. 

3.  Entitlement to service connection for a right leg disorder. 


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his son



ATTORNEY FOR THE BOARD

Donna D. Ebaugh, Counsel 


INTRODUCTION

The Veteran served on active duty in the U.S. Army from October 1946 to January 1948 and in the U.S. Marine Corps from February 1951 to February 1952.  The Veteran also performed inactive duty as an officer candidate in the U.S Naval Reserve.   

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office in New Orleans, Louisiana.   

The Veteran and his son testified at a video-conference hearing before the undersigned Veterans Law Judge in December 2013.  A transcript of the hearing is associated with the record on appeal.  

The claims were remanded by the Board in February 2014 for further development; however, for the reasons explained below, there has not been substantial compliance with the remand directives and, as such, the claims must be remanded again.  See Stegall v. West, 11 Vet. App. 268 (1998) (remand by the Board confers on an appellant the right to VA compliance with the terms of the remand order and imposes on the Secretary a concomitant duty to ensure compliance with those terms).

The Board notes that the Veteran's paper claims file has been scanned to the Veterans Benefits Management System (VBMS) file and the entire file is now paperless.  Another separate paperless claims file, Virtual VA, is also associated with the Veteran's claims.  A review of the documents in Virtual VA reveals a copy of the December 2013 hearing transcript.  The remaining documents in Virtual VA are duplicative of those in VBMS.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed so that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2014).  In this regard, as discussed above, these claims were remanded by the Board in February 2014 for further development; however, there has not been substantial compliance with the remand directives and, as such, the claims must be remanded again.  See Stegall, supra.

In this case, the Veteran contends that his current back and bilateral leg disorders were caused by a back injury in a troop train collision en route to his recruit training station in Virginia in October 1946.  The Veteran reported the nature and circumstances of the contended injury in April 2011 and May 2011 statements and during the December 2013 Board hearing.  His son also testified that his father had informed him of the accident in approximately the 1980's, but he recalled his father having difficulty with his back and legs in the early 1960's.  The Veteran submitted a copy of the first page of a newspaper published in Greenville, Mississippi on October 16, 1946 reporting the occurrence of the troop train collision and that six individuals were injured. 

Service personnel and treatment records for both periods of active duty service have been recovered and associated with the claims file.  The records appear to be complete as there are documents covering the entire periods of service.  The Army records sustained fire damage rendering the margins of some records illegible.  However, there are records of enlistment and discharge physical examinations and records of clinical treatment for matters such as a foot infection in August 1947.  

Service personnel records confirm that the Veteran was ordered to travel from New Orleans, Louisiana departing on October 14, 1946.  He arrived for duty at Fort Eustis, Virginia on October 25, 1946 when he was assigned to the 107th Training Company.  He completed the training on December 4, 1946.   

During the Board hearing, the Veteran testified that, while he injured his back in the accident by being thrown against bunk beds and experienced pain and bruising at such time, he was examined on arrival at Fort Eustis but stated, "[t]here appeared to be no apparent immediate serious symptoms or complications at this time."  See Transcript [T.], page 5.  He further testified that he had signs and symptoms right after he got out of service that became "really bad" when he was 29 or 30 years old.  T. pages 11, 21, 22.    

Service treatment records do not contain any record of examination or treatment at Fort Eustis in 1946.  The Veteran subsequently served in Japan for approximately 10 months.  In a January 1948 discharge physical examination, a military physician noted that no wounds, injuries, or diseases were incurred in the line of duty.  U.S. Marine Corps treatment records from 1951-52 are silent for any back or leg symptoms, diagnoses, or treatment.  

The Veteran first sought VA outpatient treatment in May 2011, although he testified that he had private treatment closer in time to his service separation.  T. page 11.  However, he believes it would be a useless attempt to try and obtain those records. Id.  In May 2011, a VA primary care physician noted the Veteran's report of chronic low back pain caused by injury during the train accident.  On examination, the physician noted no neurologic or vascular deficits of the legs except for a long vein harvesting scar on the left.  In July 2011, a VA examination was performed for the purpose of evaluating skin disease of the left leg.  The examiner noted the Veteran's report of the train accident and current low back pain and diagnosed degenerative disc disease.  However, the report contained no relevant clinical observations or imaging studies.  Additionally, the examiner did not offer an opinion regarding the etiology of the Veteran's back disorder.  

In August 2011, the Veteran was examined in a VA rehabilitation clinic.  Computed tomography scans of the spine showed deficits at many levels.  A physician diagnosed degenerative joint disease with multilevel neural foramina encroachment and canal stenosis.   The physician did not address neurologic or other symptoms of the legs. 

As discussed in the February 2014 remand, the aforementioned July 2011 VA examination was determined to be inadequate as the examiner was tasked only with the evaluation of a skin disorder of the left leg and not the claimed lower back and associated leg disorders.  Furthermore, the examiner did not review the entire history, did not consider the Veteran's lay descriptions of the train accident, and did not provide an opinion on the etiology of the spinal disease.  In a follow up examination in August 2011, another physician did provide a more comprehensive evaluation of the spine, but did not address the legs and did not provide an opinion regarding the etiology of the disease.  

Then, pursuant to the February 2014 remand, the Veteran was provided with a VA examination in April 2014 and addendum opinions were rendered in July 2014 and September 2014.  Unfortunately, the VA examination report and addendum opinions are also inadequate.   In this regard, the April 2014 examiner again did not consider the Veteran's lay descriptions of the train accident or any statements regarding continuity of symptomatology since service, which increased in severity over the years, and that VA physicians had asked him if he had been in an accident.  See e.g. Veteran's December 2013 statement and Transcript page 11.  Rather, the examiner relied on the years between service and the May 2011 VA treatment as rationale for the negative opinion.  The examiner did not indicate any understanding that the Veteran asserts he sought treatment closer in time to his service separation even though those records are not currently available.  Of note, the Veteran does not have to have treatment in order to experience back pain.  He is competent to report that he had many years of back pain.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  As discussed above, his son also offered sworn testimony regarding his observation of the Veteran's back pain.  These statements do not appear to have been considered by the April 2014 VA examiner.  Further, the April 2014 VA examiner's focus on the Veteran's age - emphatically noting in all capital letters that the back disability was the same as anyone the Veteran's "AGE," appears to show bias.  

Regarding the addendum opinions, the July 2014 addendum opinion did not specify for which disorder it was rendered.  In this regard, the opinion indicated that it was an addendum for "the diagnosis submitted" and the diagnosis was listed as "mild age typical [degenerative joint disease] unrelated to low back seems SELF EVIDENT!!" In the September 2014 addendum opinions, the examiner clarified that the diagnosis was in relation to the Veteran's knees, and again emphatically based a negative nexus opinion on the Veteran's age, indicating that the Veteran had degenerative joint disease of the knees unrelated to the back and that the reason "seems SELF EVIDENT!!"  Such emphatic notations regarding the Veteran's age appear to show a biased opinion.  Further, the September 2014 addendum opinion indicated a negative nexus opinion regarding the etiology of the Veteran's knees and reasoned that back conditions do not affect the lower extremity joints "unless associated with limb atrophy due to severe nerve damage."  This is problematic because the Veteran was diagnosed with bilateral radiculopathy associated with the lumbar spine in the April 2014 VA examination, and as such nerve damage may cause or aggravate the Veteran's lower extremity complaints, the addendum opinions are inadequate in that regard as well.  Lastly, neither of the addendum opinions offered a nexus opinion with respect to direct service connection for the bilateral lower extremities despite being directed to do so in the February 2014 remand.  See Stegall, supra.   

Also in September 2014, the VA examiner offered an addendum opinion regarding the etiology of the low back, indicating that X-ray evidence showed age, not post-trauma changes.  The Veteran contends that he has both age and trauma related back problems.  T. page 13.  During his hearing before the Board, he testified that he hit the middle of his back during the train crash.  Also during the hearing, his son testified that he had accompanied this father to evaluations of his spine and heard doctors telling the Veteran that with respect to the top of the Veteran's spine, it was unusual to see the type of disc herniation that the Veteran has.  Id.  As the evidence indicates that the Veteran may have multiple explanations for various parts of his spine and the September 2014 VA addendum opinion did not specifically address the part of the spine in question, or the herniated discs of the upper back, further explanation is requested regarding the X-ray findings mentioned in the September 2014 opinion.  

For these reasons, the Board finds the April 2014, July 2014, and September 2014 opinions to be inadequate.  Once VA undertakes the effort to provide an examination for a service-connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007).  An opinion is considered adequate when it is based on consideration of an appellant's prior medical history and examinations and describes the disability in sufficient detail so that the Board's evaluation of the claimed disability is a fully informed one.  Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  Therefore, another VA opinion is necessary to decide the claims, preferably by a medical professional other than the April 2014 examiner.    

Additionally, in the February 2014 remand, the Board noted that, although the service records appear to be complete, albeit with some damage, not all other possible sources of service information regarding post-accident examination and treatment had been exploited.  In July 2011, the RO requested a search for morning reports, sick lists, and Surgeon General's reports from October 1946 to December 1946 at Fort Eustis.  The National Records Research Center (NPRC) responded that the Veteran's unit identity was required to perform the search.  The RO did not make a follow up request.  Service personnel records show that the Veteran was assigned to the 107th Training Company and was engaged in recruit training.  The Board determined that, in view of the Veteran's report that several soldiers en route to Fort Eustis were injured in the accident, unit or medical clinic records at Fort Eustis, if available, were relevant to the occurrence and nature of any injuries.  As such, in the February 2014 remand, the Board directed that a follow up request for unit, sick call, and Surgeon General's reports was necessary to fulfill VA's duty to assist.  However, it does not appear that such request was made.  In this regard, military personnel records were added to the file in February 2014; however, there is no indication that sick call or Surgeon general reports were requested.  Further, some of the records identified in the electronic file as having been received in February 2014, were actually date stamped as received in June 2011.  Thus, these documents were not requested as a result of the February 2014 remand.  There is no documentation of compliance with the remand directive regarding the request for unit, sick call or Surgeon general records, in the October 2014 supplemental statement of the case or any other correspondence to the Veteran.  As such, the request should be made again. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2014).  Expedited handling is requested.)

1.  Request alternative military records from any appropriate source, such as morning or sick call reports, unit personnel records, or Surgeon General's reports associated with the 107th Training Company, Recruit Training, Fort Eustis, Virginia, from October 1946 to December 1946.  All reasonable attempts should be made to obtain any identified records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. 
§ 5103A(b)(2) and 38 C.F.R. § 3.159(e).

2.  After obtaining any outstanding service records, obtain an addendum opinion from an appropriate medical professional other than the April 2014 examiner, if possible, to determine the nature and etiology of the Veteran's back and bilateral leg disorders.  Request that the examiner review the paperless claims files, including the military records, the Veteran's and his son's lay statements of the circumstances of the train accident and nature and onset of his symptoms, and the post-service treatment records.  The need for an additional examination of the Veteran is left to the discretion of the clinician selected to write the addendum opinion.

(A)  The examiner should identify all current diagnoses referable to the Veteran's back and bilateral legs. 

(B)  Assuming that the Veteran was present at the reported train accident in 1946, experienced the event as he described, and his statements regarding continuity of symptomatology since service with worsening symptomatology around age 30 are credible, request that the examiner provide an opinion whether the currently diagnosed back and/or bilateral leg disorders are at least as likely as not (i.e., 50 percent probability or greater) related to the Veteran's military service, to include the train accident.  In reaching any conclusion, the examiner should address whether there are any parts of the spine, including disc herniation, that are demonstrative of prior trauma. 

(C)  If it is determined that the Veteran's low back disorder is at least as likely as not related to service, but that his leg disorders are not, then the examiner should address whether it is at least as likely as not that the Veteran's bilateral leg disorders (including degenerative joint disease), are at least as likely as not caused or aggravated by his low back disorder.  If aggravation is found, the examiner should quantify the degree of additional disability resulting from the aggravation. 

A rationale for any opinion offered should be provided.     

4.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence, to include the electronic files.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  
These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the U.S. Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).



_________________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

